Citation Nr: 1717871	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  16-32 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than December 31, 2014 for service connection of arthritis 10th and 11th dorsal with atrophy, right lumbar.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Gregory T. Shannon, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from November 1942 to April 1943.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO, in pertinent part, granted entitlement to service connection for arthritis 10th and 11th dorsal with atrophy, right lumbar and assigned an effective date of December 31, 2014.  The Veteran timely appealed the effective date assigned. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.

The issue of whether there was clear and unmistakable error in a September 1943 rating decision denying entitlement to service connection for osteoarthritis 10th and 11th dorsal and atrophy right lumbar has been raised by the record in a statement received May 24, 2016, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  In correspondence to the Veteran in November 2016, the AOJ acknowledged receipt of the motion to reverse or revise the September 1943 decision and that it would be the subject of separated correspondence. Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDINGS OF FACT

1.  In September 1943, the RO denied entitlement to service connection for osteoarthritis 10th and 11th dorsal and atrophy right lumbar.  

2.  The Veteran did not express timely disagreement or submit new and material evidence within one year, and the September 1943 decision is final.  

3.  The RO received the Veteran's petition to reopen the claim for service connection for arthritis 10th and 11th dorsal with atrophy on December 31, 2014 and granted service connection, effective that date.


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier than December 31, 2014 for the award of service connection for arthritis 10th and 11th dorsal with atrophy are not met.  38 U.S.C.A. §§ 5107, 5110  (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a) (West 2014); 38 C.F.R. §3.159 (2016).

The issue in this case is the effective date assigned for the grant of service connection for arthritis 10th and 11th dorsal with atrophy.  Where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  As such, the Board finds that there is no prejudice in proceeding with a decision at this time. 

With regard to VA's duty to assist, the VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) and (d).  VA has obtained the Veteran's service treatment records, post-service private and VA treatment records, and the Veteran's statements in support of his claim.  Accordingly, the Board finds that VA has complied with the duty to assist with regard to the earlier effective date claim. 

Neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

II. Effective Date

In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

Once a decision on a claim becomes final, it cannot be challenged through a "freestanding" claim for entitlement to an earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006); see also Knowles v. Shinseki, 571 F.3d 1167 (Fed. Cir. 2009) (rejecting freestanding "finality claim").

The essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129 (1992).

In this case, the Veteran is seeking entitlement to an effective date earlier than December 31, 2014 for the grant of service connection for arthritis 10th and 11th dorsal with atrophy, right lumbar. 

By way of history, the Veteran filed a claim, dated April 20, 1943, for service connection for multiple disabilities.  The VA, in pertinent part, denied the claim for osteoarthritis 10th and 11th dorsal and atrophy right lumbar in September 1943.  A September 28, 1943 denial letter informed the Veteran that he may submit additional evidence or file an appeal to the Administrator of Veterans' Affairs.  The Veteran did neither.  

The Board notes that a statement from the Veteran's representative dated September 29, 1943 asked the VA to consider the statement "an informal claim for consideration of the case in caption under Public Law # 144, enacted July 13, 1943."  The only entry that could be considered to be "the caption" was the Veteran's name and file number.  The Board does not find this unaddressed statement to be a claim or a notice of disagreement.  Although in writing, it does not express intent to apply for benefits or identify the benefits sought.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  Moreover, the September 1943 Rating Sheet indicates Public Law #144 was considered by VA.  Effective in 1943, an application for review on appeal must have been filed within one year of the notice of action, must state clearly the disabilities believed to be of service origin, the alleged mistake or error in the decision, and the reasons supporting the claimant's contentions.  VA Pamp, BVA Rules of Practice, Rules 9,12 (1941).  The September 29, 1943 statement did not meet the then-current requirements to initiate an appeal.  Although dated one day after the notice of the decision, the statement does not identify the specific disabilities or indicate the error with reasons for the contentions.

A review of all communications in the claims file reveals that subsequent to 1943, the Veteran filed several more claims and provided more medical records, but did not file a claim, formal or otherwise, with regards to arthritis 10th and 11th dorsal and atrophy right lumbar until December 2014, when he filed a claim for osteomyelitis and lower back pain.  See MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006) (medical treatment for a disability, without an intent expressed by a claimant to seek benefits based on that disability does not constitute an informal compensation claim).  Furthermore, the Board notes that the Veteran has not asserted that he ever filed a service connection claim for a relevant disability after April 1943, except the December 2014 claim which was treated as a petition to reopen the 1943 decision.

The Court of Appeals for Veterans Claims has held that 38 U.S.C.A. § 5110(a) precludes a veteran from receiving service-connected disability payments "earlier than the date of receipt of application therefore."  In this case, the pertinent date is when the Veteran filed the current claim to reopen (December 2014).  Simply put, absent a showing of clear and unmistakable error, the Veteran cannot receive an effective date for a time frame earlier than the receipt date of his application to reopen, even with new evidence supporting an earlier disability date.  See Rudd, 20 Vet. App. at 299.  To hold otherwise would also vitiate the rule of finality, the purpose of which is to "preclude repetitive and belated readjudication of veterans' benefits claims."  Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002).

Therefore, under the laws and regulations pertaining to effective dates, December 31, 2014 is the appropriate effective date for the grant of entitlement to service connection for arthritis 10th and 11th dorsal with atrophy, and an earlier effective date is not warranted.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

An effective date earlier than December 31, 2014, for the award of service connection for arthritis 10th and 11th dorsal with atrophy, right lumbar, is denied.



____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


